DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0162993; herein “Hong”) in view of Park et al. (US 2018/0275461; herein ”Park ‘461”)
Regarding claim 1, Hong discloses in Fig. 11 and related text a color panel comprising: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, the display area comprising a plurality of pixel areas (PX); 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a first 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer (300) further comprises a plurality of quantum dots or light-scattering particles (see [0082]),  
wherein the plurality of quantum dots are to convert light incident on the color conversion layer into converted light of a particular wavelength band, different from the wavelength band of the light incident on the color conversion layer, and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light incident on the color conversion layer, and 
wherein the dummy element (the first 310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2);
wherein the dummy element (the first 310 in NDA2 closest to DA) and the second dummy element (the second 310 in NDA2) do not overlap with each other in a thickness direction of the color panel.
Hong does not explicitly disclose
a color filter layer on the substrate to transmit light of a particular wavelength band incident thereon; 
the color conversion layer on the color filter layer, and 
the second dummy element comprises a dummy color filter.
In the same field of endeavor, Park ‘461 teaches in Fig. 6 and related text a color panel comprising
a color filter layer (layer including at least 130Y and/or 130B, see [0065]) on the substrate to transmit light of a particular wavelength band incident thereon; and 
the color conversion layer (130G, 130R, and 130W, see [0065] and [00108]) on the color filter layer (note that each color conversion element 130G, 1230R, 130W is associated with a color filter 130Y or 130B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘461, in order to provide a display device with high color reproducibility, luminous efficiency, and display quality (see Park ‘461 [0004] at least). The claimed limitations “a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area,” “the dummy element is between the display area and the dummy color filter,” and “the dummy element and the dummy color filter do not overlap with each other in a thickness direction of the color panel,”  are therefore taught by combination of the second dummy element (i.e. the second color conversion element 310 in NDA2) having the claimed features, as shown by Hong, and each color conversion element being associated with a color filter, as shown by Park ‘461. 
Regarding claim 2, Hong further discloses
wherein the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area (e.g. a first, second and third PX4 spaced apart from each other), and 
the color conversion layer comprises: 
a first element (310 over first PX4, see [0083]) to cover the first pixel area, 
a second element (310 over second PX4) to cover the second pixel area, and 
a third element (310 over third PX4) to cover the third pixel area, wherein the third element comprises: 
a first portion in the display area, and a second portion that is integral with the first portion and is in the non-display area (where the third element is over the PX4 closest to NDA2, see Fig. 11), and 
wherein the first element, the second element, the third element, and the dummy element are arranged apart from one another;
Regarding claim 3, Hong further discloses wherein the dummy element (310 of NDA2) comprises the same material as that of the first element, the second element, and/or the third element (310 of first, second, or third PX4).
Regarding claim 4, the combined device shows a light-shielding member between the substrate and the color conversion layer, the light-shielding member being in the non-display area and between any two of the plurality of pixel areas (Park ‘461: the overlapping regions of 130Y and 130B function to shield light, see [0061], [0064] and [0093]).
Regarding claims 4-6 (alternate interpretation), the combined device shows 
a light-shielding member (Park ‘461: e.g. 130B) between the substrate (100) and the color conversion layer (130G/130R/130W), the light-shielding member being in the non-display area (PA) and between any two of the plurality of pixel areas (GPX/RPX/BPX);
the plurality of pixel areas comprises a first pixel area, a second pixel area, and a third pixel area (e.g. a first, second and third red pixel area), and 
the color filter layer (e.g. 130Y) comprises: 
a first color filter to cover the first pixel area (portion of 130Y covering the first pixel area); 
a second color filter to cover the second pixel area (portion of 130Y covering the second pixel area); and 
a third color filter to cover the third pixel area (portion of 130Y covering the third pixel area), 
wherein the color panel further comprises:
a light-shielding color filter (portion of 130Y between pixels) between the substrate and the light-shielding member (130B), the light-shielding color filter corresponding to an area between the first pixel area and the second pixel area, and
the light-shielding color filter comprises the same material as that of the third color filter (portion of 130Y covering the third pixel area);
wherein a portion of the third color filter is between the substrate and the light-shielding member. 
Regarding claim 8, Hong further discloses
the first element, the second element, the third element, and the dummy element each correspond to any one of (310 of first, second and third PX4 and 310 of NDA2, respectively): 
a first color conversion element comprising some of the plurality of quantum dots to convert the light incident on the color conversion layer into light of a first wavelength band (see [0083]); 
a second color conversion element comprising others of the plurality of quantum dots to convert the light incident on the color conversion layer into light of a second wavelength band; or 
a light-transmitting element comprising light-scattering particles to transmit the incident light. 
Regarding claim 9, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a plurality of emission elements (elements of pixels PX); and 
a color panel on the display panel and comprising a plurality of pixel areas (areas associated with 310/320/330 in DA) to overlap the plurality of emission elements, 
wherein the color panel further comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) surrounding the display area, the display area comprising the plurality of pixel areas; 
a light-shielding member (200 of NDA2, see [0080]) arranged to correspond to the non-display area; 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a first 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer comprises a plurality of elements in the display area (310/320/330 in DA), and 
wherein the dummy element (the first 310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2);
wherein the dummy element (the first 310 in NDA2 closest to DA) and the second dummy element (the second 310 in NDA2) do not overlap with each other in a thickness direction of the color panel,
wherein one of the plurality of elements (310 closest to NDA2) comprises a first portion located in the display area and a second portion, integral with the first portion, and located in the non-display area (see Fig. 11).
Park ‘461 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 10, Hong further discloses 
the color conversion layer (300) comprises: 
a first color conversion element (e.g. 310) to convert the light incident on the color conversion layer into light of a first wavelength band; 
a second color conversion element (e.g. 320) to convert the incident light into light of a second wavelength band; and 
a light-transmitting element (e.g. 330) (see e.g. [0082]-[0083]). 
Regarding claim 11, Hong further discloses wherein the one of the plurality of elements (310 closest to NDA2) comprises any one selected from the first color conversion element, the second color conversion element, and the light transmitting element (see e.g. [0082]-[0083]). 
Regarding claim 12, Hong further discloses  
The dummy element (e.g. 310 in NDA2 closest to DA) in the non-display area, wherein 
the dummy element is arranged apart from the one of the plurality of elements (see Fig. 11). 
Regarding claim 15, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a first emission element, a second emission element, and a third emission element (elements of three pixels PX); and 
a color panel on the display panel, wherein 
the color panel comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a first 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer further comprises a plurality of quantum dots or light-scattering particles (see [0082]), 
wherein the plurality of quantum dots are to light incident on the color conversion layer into converted light of a particular wavelength band and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the light incident on the color conversion layer, and 
wherein the color conversion layer comprises, 
a first element (e.g. a first 310/320/330 in DA) to overlap a first emission element, 
a second element (e.g. a second 310/320/330 in DA) to overlap a second emission element, 
a third element (e.g. a third 310/320/330 in DA) to overlap a third emission element, and 
a dummy element (e.g. a 310 in NDA2 closest to DA) in at least a portion of the non-display area, 
wherein the first element, the second element, the third element, and the dummy element are apart from one another (see Fig. 11; note that the first, second, and third emission elements can be chosen such that the they are “apart from one another”),
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2);
wherein the dummy element (the first 310 in NDA2 closest to DA) and the second dummy element (the second 310 in NDA2) do not overlap with each other in a thickness direction of the color panel.
Park ‘461 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 16, Hong further discloses wherein a portion of the third element of the color conversion layer extends toward the non-display area and covers a portion of the non-display area (e.g. when the third element is 310 closest to NDA2, see Fig. 11).
Regarding claim 19, the combined device shows 
the color filter (Park ‘461: 130Y and 130B) comprises: 
a first color filter to overlap the first element (portion of 130Y/130B overlapping the first element); 
a second color filter to overlap the second element (portion of 130Y/130B overlapping the second element); and 
a third color filter to overlap the third element (portion of 130Y/130B overlapping the third element), and 
the color panel further comprises: 
a material portion between the first color filter and the second color filter and comprising the same material as that of the third color filter (portions of 130Y and 130B are between all pixels).
Regarding claim 20, the combined device shows the dummy element (Hong: 310 in NDA2) comprises: 
the same material as that of any one or two color filters from among the first color filter, the second color filter, and the third color filter (Park ‘461: the non-display area further comprises 130Y and 130B, see e.g. Fig. 3). 
Claims 1, 4, 9-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Park et al. (US 2019/0079352; herein “Park ‘352”).
Regarding claim 1, Hong discloses in Fig. 11 and related text a color panel comprising: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, the display area comprising a plurality of pixel areas (PX); 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a first 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer (300) further comprises a plurality of quantum dots or light-scattering particles (see [0082]),  
wherein the plurality of quantum dots are to convert light incident on the color conversion layer into converted light of a particular wavelength band, different from the wavelength band of the light incident on the color conversion layer, and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the incident light incident on the color conversion layer, and 
wherein the dummy element (the first 310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2);
wherein the dummy element (the first 310 in NDA2 closest to DA) and the second dummy element (the second 310 in NDA2) do not overlap with each other in a thickness direction of the color panel.
Hong does not explicitly disclose
a color filter layer on the substrate to transmit light of a particular wavelength band incident thereon; 
the color conversion layer on the color filter layer, and 
the second dummy element comprises a dummy color filter.
In the same field of endeavor, Park ‘352 teaches in Fig. 10 and related text a color panel comprising
a color filter layer (FP1/2, see [0146]) on the substrate to transmit light of a particular wavelength band incident thereon; and 
the color conversion layer (CCF1/2/3, see [0146]) on the color filter layer (note that each color conversion element CCF1/2 is associated with a color filter FP1/FP2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having a color filter layer on the substrate to transmit incident light of a particular wavelength band and the color conversion layer on the color filter layer, as taught by Park ‘352, in order to further filter or block specific colors of light (see Park ‘352 [0146]-[0152]) to improve color balance and display quality. The claimed limitations “a dummy color filter that is apart from the dummy element and is in at least a portion of the non-display area,” “the dummy element is between the display area and the dummy color filter,” and “the dummy element and the dummy color filter do not overlap with each other in a thickness direction of the color panel,”  are therefore taught by combination of the second dummy element (i.e. the second color conversion element 310 in NDA2) having the claimed features, as shown by Hong, and each color conversion element (CCF1/2) being associated with a color filter, as shown by Park ‘352. 
Regarding claim 4, Hong further discloses a light-shielding member (200, see [0080]) between the substrate (110) and the color conversion layer (300), the light-shielding member being in the non-display area (NDA2) and between any two of the plurality of pixel areas (between PX4, PX5, and PX6).
Regarding claim 9, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a plurality of emission elements (elements of pixels PX); and 
a color panel on the display panel and comprising a plurality of pixel areas (areas associated with 310/320/330 in DA) to overlap the plurality of emission elements, 
wherein the color panel further comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) surrounding the display area, the display area comprising the plurality of pixel areas; 
a light-shielding member (200 of NDA2, see [0080]) arranged to correspond to the non-display area; 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a first 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer comprises a plurality of elements in the display area (310/320/330 in DA), and 
wherein the dummy element (the first 310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2);
wherein the dummy element (the first 310 in NDA2 closest to DA) and the second dummy element (the second 310 in NDA2) do not overlap with each other in a thickness direction of the color panel,
wherein one of the plurality of elements (310 closest to NDA2) comprises a first portion located in the display area and a second portion, integral with the first portion, and located in the non-display area (see Fig. 11).
Park ‘352 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 10, the combined device shows 
the color conversion layer comprises: 
a first color conversion element to convert light incident on the color conversion layer into light of a first wavelength band (Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least); 
a second color conversion element to convert the incident light into light of a second wavelength band (Park ‘352: e.g. the element of a second red or green pixel, see [0064] at least); and 
a light-transmitting element (Park ‘352: e.g. the element of a first blue pixel, see [0059] at least) 
Regarding claim 11, Hong further discloses wherein the one of the plurality of elements (310 closest to NDA2) comprises any one selected from the first color conversion element, the second color conversion element, and the light transmitting element (see e.g. [0082]-[0083]). 
Regarding claim 12, the combined device shows the dummy element (Hong: the second 310 in NDA) is arranged apart from the one of the plurality of elements (see Fig. 11). 
Regarding claim 15, Hong discloses in Fig. 11 and related text a display apparatus comprising: 
a display panel comprising a first emission element, a second emission element, and a third emission element (elements of three pixels PX); and 
a color panel on the display panel, wherein 
the color panel comprises: 
a substrate (110, see [0078]) comprising a display area (DA, see [0063]) and a non-display area (NDA2, see [0066]) at least partially surrounding the display area, 
a color conversion layer (300, see [0076]), the color conversion layer comprising a dummy element that is apart from the display area and is in the non-display area (e.g. a first 310 in NDA2 closest to DA),
a second dummy element (e.g. a second 310 in NDA2) that is apart from the dummy element and is in at least a portion of the non-display area,
wherein the color conversion layer further comprises a plurality of quantum dots or light-scattering particles (see [0082]), 
wherein the plurality of quantum dots are to light incident on the color conversion layer into converted light of a particular wavelength band and output the converted light (see [0082]-[0083]), 
wherein the light-scattering particles are to transmit the light incident on the color conversion layer, and 
wherein the color conversion layer comprises, 
a first element (e.g. a first 310/320/330 in DA) to overlap a first emission element, 
a second element (e.g. a second 310/320/330 in DA) to overlap a second emission element, 
a third element (e.g. a third 310/320/330 in DA) to overlap a third emission element, and 
a dummy element (e.g. a 310 in NDA2 closest to DA) in at least a portion of the non-display area, 
wherein the first element, the second element, the third element, and the dummy element are apart from one another (see Fig. 11; note that the first, second, and third emission elements can be chosen such that the they are “apart from one another”),
wherein the dummy element (310 in NDA2 closest to DA) is between the display area and the second dummy element (the second 310 in NDA2);
wherein the dummy element (the first 310 in NDA2 closest to DA) and the second dummy element (the second 310 in NDA2) do not overlap with each other in a thickness direction of the color panel.
Park ‘352 substantially teaches the remaining claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 16, Hong further discloses wherein a portion of the third element of the color conversion layer extends toward the non-display area and covers a portion of the non-display area (e.g. when the third element is 310 closest to NDA2, see Fig. 11).
Regarding claim 17, the combined device shows
one selected from the first element, the second element, and the third element comprises first quantum dots to convert the light incident on the color conversion layer into light of a wavelength band of a first color (Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least), 
another one selected from the first element, the second element, and the third element comprises second quantum dots to convert the light incident on the color conversion layer into light of a wavelength band of a second color (Park ‘352: e.g. the element of a second red or green pixel, see [0064] at least), and
remaining one of the first element, the second element, and the third element comprises light-scattering particles (Park ‘352: e.g. the element of a first red or green pixel, see [0064] at least)
Regarding claim 18, Hong further discloses the dummy element (310 in NDA2 closest to DA) comprises: the same material as that of any one of the first element, the second element, or the third element (same as 310 in DA).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Park ‘352, as applied to claim 12 above, and further in view of Jinbo et al. (US 2017/0213872; herein “Jinbo”).
Regarding claim 13, the combined device shows the color filter layer (Park ‘352: FP1 and FP2) comprises: 
wherein the light incident on the color filter layer comprises light of a first wavelength band, light of a second wavelength band, and light of a third wavelength band (red, blue and green light, see Fig. 3 and related text),
a first color filter between the substrate and the first color conversion element to transmit light of the first wavelength band (e.g. the FP1 or FP2 element of the first red or green pixel, see [0146] at least); 
a second color filter between the substrate and the second color conversion element to transmit light of the second wavelength band (e.g. the FP1 or FP2 element of the second red or green pixel, see [0146] at least); and 
a third color filter to transmit light of the third wavelength band (e.g. the FP1 or FP2 element of the third red or green pixel, see [0146] at least). 
but does not show 
the third color filter between the substrate and the light-shielding member.
In the same field of endeavor, Jinbo teaches in Fig. 2A, 3B and related text a display apparatus having a light-shielding member (66, see [0083]) wherein
the third color filter (65a/b/c, see [0083] is between the substrate (12) and the light-shielding member (66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hong by having the third color filter between the substrate and the light-shielding member, as taught by Jinbo, in order to provide an alternative positioning of the light-shielding member which allows for varied manufacture processes. Additionally, Jinbo shows that the light-shielding member above and below the color filter layer are equivalent structures known in the art.  Therefore, because these two were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the color filter between the substrate and the light-shielding member of Fig. 2A or 3B of Jinbo for the light-shielding member between the color filter and the substrate of Hong.
Regarding claim 14, Hong further discloses the dummy element (310 of NDA2 closest to DA) comprises the same material as that of at least one selected from the first color conversion element, the second color conversion element, the first color filter, and the second color filter (same as 310 in DA).

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Applicant agues (page) that neither Hong and Park ‘461 nor Hong and Park ‘352 do teaches the dummy element and the dummy color filter do not overlap with each other in a thickness direction of the panel.
In response, the examiner disagrees. Specifically, Hong teaches a color panel with a color conversion layer (310/320/330) and multiple dummy elements. Each of the dummy elements comprises a portion of the color conversion layer, having the same structure as a corresponding pixel of the display area. As shown in the annotated figure below, an example interpretation of Hong includes “the dummy element” of the claim being taught by the first dummy element below. Although Hong does not show a “color filter layer” or a “dummy color filter,” Hong does show a second dummy element as shown in the annotated figure. 

    PNG
    media_image1.png
    548
    903
    media_image1.png
    Greyscale

Each of Park ‘461 and Park ‘352 show a color panel which employs a color filter layer in addition to the color conversion layer. Because the structure of the dummy elements of Hong each have the same structure as a corresponding pixel in Hong, each of the dummy elements Hong, when modified by Park ‘461 or Park ‘352, would include a respective portion of a color filter layer. Therefore, the combined device shows a “dummy color filter” at the location of the second dummy element of Hong. The fact that another dummy color filter also exists at the location of the first dummy element does not compromise the fact that the combination shows the claimed “dummy element” and the claimed “dummy color filter” in positions which do not overlap in the thickness direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/10/2022